TrippE, Judge.
This case presents no reason to make it an exception to the rule of non-interference with the discretion of the Chancellor In refusing an injunction, unless there has been an abuse of that discretion.
No special cause is shown for an injunction — no threat or offer by defendant to sell the land — no insolvency on his part, and the fraud charged, though strongly supported by affidavits, is strongly denied in the answer and in the affidavits offered by defendant. The bill calls for the delivery and cancellation of the deed, is filed in the county where the land lies and defendant lives, and the only danger complainant can apprehend is that the defendant may sell the land, and the consequent necessity of making the purchaser a party. Pie does not show that there is any reason to fear this. The protection that the doctrine of Ms pendens gives him against final loss of title, by its going into an innocent purchaser, and the fact that defendant’s solvency *257will protect him in any claim for rents, issues and profits, if such a sale were made, render it unnecessary, unless special reasons are shown, for an interference by the harsh writ of injunction.
Judgment affirmed.